Stewart, J.,
delivered the opinion of the court.
The defendant in this case complains of the refusal of the court below to allow its second and third prayers. The second prayer required the court to instruct the jury that, if they believed the facts therein stated, there was such want of ordinary care as to prevent a recovery in the action. It was especially the duty of the jury under the facts and circumstances of this case, to weigh, consider, and determine such matter, and the court could not have granted the prayer without encroaching upon their province, and it was properly refused.
The third prayer was objectionable, because it required a greater amount of proof on the part of the plaintiff than was necessary, to wit: “ That the defendant or its agents were so grossly careless as that the exercise of proper caution on the part of the wife of the plaintiff’s cestui que use, would not have protected her from injury.” Proof of negligence or want of ordinary care on the part of the defendant or its agents was sufficient. The Code of Pub. Gen. Laws, Art. 65, sec. 1, which authorizes such action as this, makes persons and corporations responsible for “ wrongful acts, neglect or default ” and all corporations responsible for the “ wrongful acts, neglect, or default of all agents employed by them.” Persons and corporations are accountable for all damage occasioned by any neglect where the other party is not in fault, or has not contributed to his own injury.
We discover no error of the court below in refusing these prayers.

Judgment affirmed.